EXHIBIT 99.2 Table of Contents Page No. Corporate Profile 1 Financial Summary Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Supplemental Financial Data 5 Funds from Operations Dividends General and Administrative Expenses Supplemental Income Statement Detail 6 Rentals, net Fee Income From Real Estate Joint Ventures and Partnerships Interest Expense, net Interest Income and Other Income, net Supplemental Analyst Information Net Operating Income Including Joint Ventures Equity in Earningsof Real Estate Joint Ventures and Partnerships, net Supplemental Balance Sheet Detail 7 Property Straight Line Rent Receivable Other Assets, net Other Liabilities, net Identified Intangible Assets and Liabilities Capitalization and Coverage Ratios 8 Common Share Data Capitalization Capital Availability Coverage Ratios Net Debt to Adjusted EBITDA Credit Ratings Investment Activity New Development Properties (by Stabilization) 10 Land Held for Development 11 Disposition Summary 12 Property Investment Summary 13 Summary of Debt Debt Information 15 Outstanding Balance Summary Fixed vs. Variable Rate Debt Secured vs. Unsecured Debt Weighted Average Interest Rates Schedule of Maturities 16 Joint Ventures Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% 18 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share 19 Investments in Unconsolidated Real Estate Joint Ventures & Partnerships 20 Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships 21 Portfolio Summary Tenant Diversification by Percent of Rental Revenues 23 Portfolio Operating Information 24 Lease Expirations Leasing Activity - Signed Leases Occupancy Same Property Net Operating Income Growth Total Net Operating Incomeby Geographic Region 25 Average Base Rents by CBSA 26 - 28 Property Listing 30 - 43 Other Topics of Interest Supplemental Leasing Information 45 Corporate Profile Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of March 31, 2010, we owned or operated under long-term leases, interests in 376 developed income-producing properties and 10 new development properties (including7 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 307 shopping centers, 76 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 43.5 million square feet of leasable area.Our properties were 90.9% leased as of March 31, 2010, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Denver, CO Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF 8.1% 2019 Notes WRD Forward-Looking Statements This prospectus supplement and the accompanying prospectus, including documents incorporated by reference, contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and include this statement for purposes of complying with these safe harbor provisions. These forward-looking statements relate to the company's intentions, beliefs, expectations or projections of the future. It is important to note that the company's actual results could differ materially from those projected in such forward-looking statements. Factors which may cause actual results to differ materially from current expectations include, but are not limited to: (i) disruptions in financial markets, (ii) general economic and local real estate conditions, (iii) the inability of major tenants to continue paying their rent obligations due to bankruptcy, insolvency or general downturn in their business, (iv) financing risks, such as the inability to obtain equity, debt, or other sources of financing on favorable terms, (v) changes in governmental laws and regulations, (vi) the level and volatility of interest rates, (vii) the availability of suitable acquisition opportunities, (viii) changes in expected development activity, (ix) increases in operating costs, (x) tax matters, including failure to qualify as a real estate investment trust, could have adverse consequences and(xi) investments through real estate joint ventures and partnerships involve risks not present in investments in which we are the sole investor. Accordingly, there is no assurance that our expectations will be realized. Page 1 Financial Summary Weingarten Realty Investors Condensed Consolidated Statements of Income (in thousands, except per share amounts) Three Months Ended March 31, Twelve Months Ended December 31, Revenues: Rentals, net $ Other Total Expenses: Depreciation and amortization Operating Ad valorem taxes, net Impairment loss General and administrative Total Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) Gain on Redemption of Convertible Senior Unsecured Notes Gain on Land and Merchant Development Sales (Provision) Benefit for Income Taxes ) Income from Continuing Operations Operating Income from Discontinued Operations Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations Gain on Sale of Property Net Income Less: Net Income Attributable to Noncontrolling Interests ) Net Income Adjusted for Noncontrolling Interests Preferred Share Dividends ) Redemption Costs of Preferred Shares ) Net Income Attributable to Common Shareholders $ Earnings Per Common Share - Basic $ Earnings Per Common Share - Diluted $ (a) See Page 19 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 3 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) March 31, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property, net Investment in Real Estate Joint Ventures and Partnerships, net (a) Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $10,804 in 2010 and $10,380 in 2009) Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2010 and 2009; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares ofbeneficial interest; 29 shares issued and outstanding in 2010 and 2009; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2010 and 2009; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 120,172 in 2010 and 120,098 in 2009 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 19 for additional information. Page 4 Weingarten Realty Investors Supplemental Financial Data (in thousands, except per share amounts) Three Months Ended March 31, Funds from Operations Numerator: Net income attributable to common shareholders $ $ Depreciation and amortization Depreciation and amortization of unconsolidated real estate joint ventures and partnerships Gain on sale of property ) ) Loss (gain) on sale of property of unconsolidated real estate joint ventures and partnerships 2 (4 ) Funds from Operations - Basic Funds from operations attributable to operatingpartnership units Funds from Operations - Diluted $ $ Denominator: Weighted average shares outstanding - Basic Effect of dilutive securities: Share options and awards Operating partnership units Weighted average shares outstanding - Diluted Funds from Operations per Share - Basic $ $ Funds from Operations Per Share - Diluted $ $ Change in Funds from Operations per Share - Diluted -46.8 % Dividends Common Dividends per Share $ $ Common Dividends Paid as a % of Funds from Operations % % General and Administrative Expenses General and Administrative Expenses/Total Revenue % % General and Administrative Expenses/Total Assets before Depreciation % % The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) attributable to common shareholders computed in accordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition.Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs.FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 5 Weingarten Realty Investors Supplemental Income Statement Detail (in thousands) Three Months Ended March 31, Rentals, net Base minimum rent, net $ $ Straight line rent Over/Under-market rentals, net Percentage rent Tenant reimbursements Total $ $ Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ $ Non-Recurring 63 Total $ $ Interest Expense, net Interest paid or accrued $ $ Over-market mortgage adjustment of acquired properties, net ) ) Amortization of convertible bond discount Gross interest expense Less: Capitalized interest ) ) Total $ $ Interest and Other Income, net Interest income from joint ventures (primarilyconstruction loans) $ $ Deferred compensation interest income (loss) ) Other Total $ $ Supplemental Analyst Information Net Operating Income including Joint Ventures Revenues $ $ Operating expense ) ) Ad valorem taxes ) ) Total Net Operating Income from Discontinued Operations Minority Interests Share of Net Operating Income andOther Adjustments ) ) Pro rata Income From Consolidated Ventures Pro rata share of Unconsolidated Joint Ventures Revenues Operating Expense ) ) Ad valorem taxes ) ) Total Net Operating Income including Joint Ventures $ $ Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Net income from unconsolidated real estate jointventures and partnerships $ $ Intercompany fee income reclass Other adjustments ) ) Equity in earnings of real estate joint ventures and partnerships, net $ $ Page 6 Weingarten Realty Investors Supplemental Balance Sheet Detail (in thousands) March 31, December 31, Property Land $ $ Land held for development Land under development Buildings and improvements Construction in-progress Total $ $ Straight Line Rent Receivable $ $ Other Assets, net Notes receivable and mortgage bonds, net $ $ Non-qualified benefit plan assets Out-of-market rentals, net Deferred income tax asset Interest rate derivative Other Total $ $ Other Liabilities, net Deferred revenue $ $ Non-qualified plan benefit liabilities Deferred income tax payable Out-of-market rentals, net Interest rate derivative Other Total $ $ Identified Intangible Assets and Liabilities Identified Intangible Assets: Above-market leases (included in Other Assets, net) $ $ Above-market leases - Accumulated Amortization ) ) Below-market assumed Mortgages (included in Debt, net) Below-market assumed Mortgages - Accumulated Amortization ) ) Valuation of in place leases (included in Unamortized Debt and Lease Costs, net) Valuation of in place leases - Accumulated Amortization ) ) Total $ $ Identified Intangible Liabilities: Below-market leases (included in Other Liabilities, net) $ $ Below-market leases - Accumulated Amortization ) ) Above-market assumed mortgages (included in Debt, net) Above-market assumed mortgages - Accumulated Amortization ) ) Total $ $ Page 7 Weingarten Realty Investors Capitalization and Coverage Ratios (in thousands, except common share data and percentages) March 31, December 31, Common Share Data Closing Market Price $ $ Dividend Yield % % 90-Day, Average Daily Trading Volume Capitalization (As reported) Debt $ $ Preferred Shares Common Shares at Market Operating Partnership Units at Market Total Market Capitalization $ $ Debt to Total Market Capitalization % % Capitalization (Pro rata) Debt $ $ Preferred Shares Common Shares at Market Operating Partnership Units at Market Total Market Capitalization $ $ Debt to Total Market Capitalization % % Capital Availability Total Revolver Capacity $ $ Revolver Balance Outstanding Outstanding Letters of Credit under Revolver Unused Portion of Revolving Line of Credit $ $ Coverage Ratios (at Pro rata Share trailing 4 quarters) Fixed Charge Coverage x x Interest Coverage x x Debt Service Coverage x x Net Debt to Adjusted EBITDA x x Debt, net of cash and cash equivalents.EBITDA adjusted for gain/loss on sale of real estate and other non-cash items, primarily impairments. Credit Ratings S&P Moody's Senior Debt BBB Baa2 Preferred Shares BB+ Baa3 Outlook Negative Stable Page 8 Investment Activity Weingarten Realty Investors New Development Properties (By Stabilization) As of March 31, 2010 (in thousands at pro rata share, except percentages) Total Total Square Estimated Feet of Percent Leased Spent Investment Building Net Year- Spent Est. 1Q WRI Area (1) @ To- Inception WRI Gross Final Center Name Location Anchors Own % Gross Net 100% Gross Date to Date Costs Costs ROI % NOI $ UNDER DEVELOPMENT 1 Clermont Landing Phase 1* Clermont, Florida JC Penney #, Epic Theater #, TJ Maxx, Ross % 81 % % $
